Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 1 of 22




           EXHIBIT B
                  Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 2 of 22
DocuSign Envelope lD: 84FFA068-877 5-401E-A247-65D748858444




                             TIFICATI                                           ERAL         S


                     Clyde W. Waite, Individually and as Trustee FBO Estate of Lillian Dunn
            U / A 03   l0l   12015   ("Plaintiff')   declares:

                      1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
            has authorizedthe         filing of a motion for appointment                 as lead   plaintiff.
                     2.       Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.

                     3.       Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.

                     4.       Plaintiff has made the following transaction(s) during the Class Period
            in the securities that arc the subject of this action:
            Securitv                     Tran         on                 Date                         Price Per Share

                                                   See altached Schedule             A

                     5.       Plaintiff has not sought to serve or served as a representative party in
            a class action that was filed under the federal securities laws within the three-year
            period prior to the date of this certification except as detailed below:
                                                                 None.
                    6.        Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,
           except such reasonable costs and expenses (including lost wages) directly relating
           to the representation of the class as ordered or approved by the court.
                    I declare under penalty of perjury that the foregoing                           is true and correct.
           Executed this 18th day of June, 2019.
                                                                         by:


                                                              Üttlr{!.         (,UdItL

                                                                               Individually and as Trustee
                                                                                         ,
                                                              FBO Estate of Lillian Dunn UlA03l0ll20l5

                                                                                                                    NOKIA
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 3 of 22


                                                             SCHEDULE A

                                                  SECURITIES TRANSACTIONS

                                       ADR

                                      Date                       Amount of
                                    Acquired                   Shares Acquired   Price

                                   05/22/2015                       10,000       $7.23
                                   05/29/2015                       10,000       $7.28
                                   06/12/2015                       10,000       $7.11
                                   06/24/2015                        7,500       $7.26
                                   06/24/2015                        7,500       $7.26
                                   07/17/2015                       25,000       $6.78
                                   07/21/2015                       10,000       $6.75
                                   07/21/2015                       10,000       $6.75
                                   09/21/2015                       20,000       $6.61
                                   09/24/2015                        5,000       $6.59
                                   09/24/2015                        5,000       $6.60
                                   10/08/2015                       20,000       $6.96
                                   10/13/2015                       20,000       $6.81
                                   10/16/2015                       10,000       $6.94
                                   10/19/2015                       10,000       $6.99
                                   10/19/2015                       20,000       $6.98
                                   10/20/2015                       10,000       $6.94
                                   10/20/2015                       10,000       $6.94
                                   10/20/2015                       10,000       $6.93
                                   10/22/2015                       30,000       $7.02
                                   11/05/2015                       20,000       $7.52
                                   11/05/2015                       40,000       $7.52
                                   11/05/2015                       19,800       $7.52
                                   11/05/2015                         200        $7.52
                                   11/10/2015                       50,000       $7.24
                                    1/7/2016A                      465,004       $7.14
                                    1/7/2016A                      331,795       $7.14
                                   02/04/2016                       25,000       $6.29
                                   02/19/2016                       10,000       $5.95
                                   02/19/2016                        5,000       $5.95
                                   02/23/2016                       25,000       $6.08
                                   02/23/2016                       40,000       $6.08
                                   02/24/2016                       20,000       $5.96
                                   02/24/2016                       10,000       $5.97
                                   02/26/2016                       40,000       $6.07
                                   02/26/2016                       40,000       $6.07
                                   03/03/2016                       20,000       $6.03
                                   03/03/2016                       20,000       $6.05
                                   03/08/2016                       50,000       $5.96
                                   03/08/2016                       50,000       $5.96
                                   03/16/2016                        5,000       $5.97
                                   03/16/2016                       10,000       $5.97
                                   03/16/2016                       10,000       $5.97
                                   03/16/2016                       25,000       $5.93
                                   03/22/2016                       50,000       $5.99
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 4 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   03/23/2016                    100,000       $5.98
                                   03/23/2016                     50,000       $5.89
                                   03/23/2016                     50,000       $6.00
                                   03/23/2016                     50,000       $5.97
                                   03/23/2016                      2,000       $5.88
                                   03/23/2016                     73,000       $5.89
                                   03/31/2016                     50,000       $5.93
                                   03/31/2016                     50,000       $5.93
                                   04/01/2016                     50,000       $5.78
                                   04/01/2016                     25,000       $5.78
                                   04/11/2016                     75,000       $5.93
                                   04/11/2016                     75,000       $5.93
                                   04/20/2016                     25,000       $6.12
                                   04/21/2016                     50,000       $6.05
                                   04/25/2016                     50,000       $5.95
                                   04/25/2016                     50,000       $5.97
                                   05/27/2016                     20,000       $5.57
                                   05/27/2016                      1,021       $5.56
                                   06/24/2016                     50,000       $5.03
                                   06/27/2016                     50,000       $5.05
                                   07/05/2016                     25,000       $5.37
                                   07/05/2016                       671        $5.35
                                   07/06/2016                     25,000       $5.26
                                   07/06/2016                     25,000       $5.27
                                   07/15/2016                    100,000       $5.90
                                   07/18/2016                    100,000       $5.86
                                   07/25/2016                     50,000       $5.80
                                   07/26/2016                      4,400       $5.74
                                   07/28/2016                     31,000       $5.75
                                   08/16/2016                     50,000       $5.76
                                   08/17/2016                     25,000       $5.69
                                   08/17/2016                     25,000       $5.69
                                   08/19/2016                     50,000       $5.70
                                   08/22/2016                     25,000       $5.65
                                   08/25/2016                     50,000       $5.71
                                   08/26/2016                       500        $5.67
                                   08/26/2016                     24,500       $5.68
                                   09/08/2016                    100,000       $5.79
                                   09/09/2016                    100,000       $5.77
                                   09/09/2016                     90,000       $5.75
                                   09/09/2016                    100,000       $5.77
                                   09/23/2016                     50,000       $5.67
                                   09/23/2016                     20,000       $5.68
                                   09/30/2016                    100,000       $5.70
                                   10/05/2016                    100,000       $5.75
                                   10/05/2016                    100,000       $5.72
                                   10/05/2016                    100,000       $5.75
                                   10/05/2016                     50,000       $5.72
                                   10/11/2016                       100        $5.41
                                   10/11/2016                     24,900       $5.42
                                   10/11/2016                     25,000       $5.40
                                   11/09/2016                     75,000       $4.36
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 5 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   11/09/2016                     25,000       $4.36
                                   11/11/2016                    250,000       $4.43
                                   11/11/2016                    250,000       $4.43
                                   11/11/2016                       200        $4.40
                                   11/14/2016                     25,000       $4.36
                                   11/14/2016                     25,000       $4.36
                                   11/14/2016                     10,000       $4.36
                                   11/14/2016                     15,000       $4.36
                                   11/14/2016                     25,000       $4.36
                                   11/17/2016                     31,151       $4.14
                                   11/17/2016                     33,002       $4.15
                                   11/18/2016                     57,727       $4.15
                                   11/18/2016                    282,908       $4.16
                                   11/18/2016                     43,458       $4.15
                                   11/18/2016                     31,800       $4.16
                                   11/21/2016                    300,000       $4.16
                                   11/28/2016                    100,000       $4.29
                                   11/28/2016                    100,000       $4.29
                                   11/28/2016                      7,221       $4.26
                                   11/30/2016                       210        $4.30
                                   11/30/2016                     50,000       $4.31
                                   11/30/2016                    150,000       $4.31
                                   11/30/2016                     31,126       $4.29
                                   11/30/2016                     50,000       $4.30
                                   11/30/2016                     68,686       $4.30
                                   11/30/2016                    131,314       $4.31
                                   12/01/2016                     75,000       $4.25
                                   12/01/2016                     50,000       $4.25
                                   12/02/2016                    200,000       $4.22
                                   12/02/2016                    100,000       $4.22
                                   12/02/2016                    200,000       $4.22
                                   12/02/2016                      5,964       $4.20
                                   12/02/2016                     94,036       $4.22
                                   12/06/2016                    300,000       $4.58
                                   12/06/2016                    185,100       $4.51
                                   12/06/2016                    300,000       $4.58
                                   12/08/2016                     10,000       $4.63
                                   12/08/2016                     10,000       $4.61
                                   12/08/2016                    150,000       $4.63
                                   12/08/2016                      1,000       $4.56
                                   12/08/2016                     10,977       $4.57
                                   12/08/2016                    288,023       $4.60
                                   12/08/2016                     10,000       $4.63
                                   12/08/2016                     10,000       $4.61
                                   12/08/2016                     50,000       $4.61
                                   12/08/2016                       440        $4.56
                                   12/08/2016                    159,226       $4.57
                                   12/08/2016                    140,334       $4.60
                                   12/14/2016                    300,000       $4.74
                                   12/14/2016                       800        $4.72
                                   12/14/2016                    100,000       $4.71
                                   12/14/2016                     51,433       $4.70
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 6 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   12/14/2016                    300,000       $4.74
                                   12/14/2016                     25,000       $4.72
                                   12/14/2016                     75,000       $4.71
                                   12/15/2016                     25,000       $4.69
                                   12/15/2016                       350        $4.68
                                   12/19/2016                      5,050       $4.91
                                   12/19/2016                    100,000       $4.91
                                   12/19/2016                    100,000       $4.91
                                   12/19/2016                     50,000       $4.90
                                   12/21/2016                    100,000       $4.77
                                   12/21/2016                    150,000       $4.77
                                   12/28/2016                    100,000       $4.85
                                   12/28/2016                    100,000       $4.85
                                   12/29/2016                    100,000       $4.81
                                   12/29/2016                    100,000       $4.81
                                   12/30/2016                     48,392       $4.78
                                   12/30/2016                      5,364       $4.80
                                   12/30/2016                    296,244       $4.81
                                   01/03/2017                     20,868       $4.75
                                   01/05/2017                       550        $4.86
                                   01/06/2017                    100,000       $4.96
                                   01/06/2017                    300,000       $4.94
                                   01/06/2017                    100,000       $4.91
                                   01/06/2017                    100,000       $4.96
                                   01/06/2017                    300,000       $4.94
                                   01/06/2017                    100,000       $4.91
                                   01/18/2017                     10,000       $4.69
                                   01/18/2017                     39,000       $4.69
                                   01/18/2017                     10,000       $4.69
                                   01/18/2017                     39,000       $4.69
                                   01/19/2017                      8,650       $4.67
                                   01/23/2017                     10,000       $4.67
                                   01/23/2017                       100        $4.65
                                   01/23/2017                      4,100       $4.66
                                   01/23/2017                     75,000       $4.66
                                   01/23/2017                       100        $4.65
                                   01/23/2017                      9,223       $4.66
                                   01/27/2017                    100,000       $4.62
                                   02/03/2017                     50,000       $4.82
                                   02/03/2017                     16,178       $4.80
                                   02/03/2017                     30,000       $4.80
                                   02/06/2017                     20,000       $4.75
                                   02/09/2017                     50,000       $4.90
                                   02/09/2017                    100,000       $4.90
                                   02/10/2017                     15,000       $4.88
                                   02/14/2017                    150,000       $4.96
                                   02/14/2017                      2,968       $4.96
                                   02/14/2017                    147,032       $4.96
                                   02/17/2017                     25,000       $5.00
                                   02/17/2017                     50,000       $5.01
                                   02/17/2017                     50,000       $5.00
                                   02/17/2017                     50,000       $5.01
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 7 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   02/21/2017                     50,000       $5.00
                                   02/21/2017                     50,000       $5.00
                                   02/22/2017                     25,000       $5.06
                                   02/22/2017                     25,000       $5.04
                                   02/22/2017                     25,000       $5.06
                                   02/22/2017                     25,000       $5.04
                                   02/24/2017                    200,000       $5.07
                                   02/27/2017                     75,000       $5.16
                                   02/28/2017                     50,000       $5.15
                                   02/28/2017                     75,000       $5.15
                                   03/02/2017                    210,000       $5.23
                                   03/02/2017                     63,600       $5.22
                                   03/02/2017                    151,400       $5.23
                                   03/07/2017                     20,000       $5.23
                                   03/09/2017                     50,000       $5.26
                                   03/14/2017                     75,000       $5.32
                                   03/14/2017                     25,000       $5.33
                                   03/14/2017                     80,000       $5.32
                                   03/15/2017                     20,000       $5.32
                                   03/20/2017                     45,000       $5.53
                                   03/21/2017                    100,000       $5.50
                                   03/21/2017                    100,000       $5.51
                                   03/28/2017                     25,000       $5.43
                                   03/28/2017                     75,000       $5.42
                                   03/28/2017                     50,000       $5.38
                                   04/03/2017                     50,000       $5.35
                                   04/03/2017                      370         $5.35
                                   04/10/2017                     50,000       $5.32
                                   05/05/2017                     40,000       $6.07
                                   05/08/2017                     25,000       $6.07
                                   05/09/2017                     25,000       $6.15
                                   05/10/2017                     50,000       $6.11
                                   05/10/2017                     50,000       $6.11
                                   05/11/2017                       50         $6.11
                                   05/11/2017                     10,000       $6.11
                                   05/17/2017                     10,000       $6.20
                                   05/17/2017                    100,000       $6.20
                                   05/17/2017                     25,000       $6.13
                                   05/18/2017                     50,000       $6.06
                                   05/23/2017                     10,000       $6.56
                                   05/24/2017                     20,000       $6.46
                                   05/24/2017                     25,000       $6.45
                                   05/24/2017                     10,000       $6.43
                                   06/05/2017                    148,500       $6.46
                                   06/05/2017                    101,500       $6.47
                                   06/06/2017                    250,000       $6.44
                                   06/09/2017                    150,000       $6.48
                                   06/09/2017                    400,000       $6.48
                                   06/19/2017                     55,641       $6.42
                                   06/20/2017                     25,000       $6.39
                                   06/20/2017                     25,000       $6.39
                                   06/20/2017                     15,000       $6.39
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 8 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   08/04/2017                     25,000       $6.52
                                   08/04/2017                     50,000       $6.54
                                   08/04/2017                     24,642       $6.52
                                   08/11/2017                     20,000       $6.25
                                   08/21/2017                     50,000       $6.15
                                   08/21/2017                      2,700       $6.14
                                   08/21/2017                    100,000       $6.15
                                   08/24/2017                     75,000       $6.17
                                   08/24/2017                     25,000       $6.20
                                   08/24/2017                     50,000       $6.17
                                   08/30/2017                     20,000       $6.18
                                   08/30/2017                     20,000       $6.18
                                   08/31/2017                     25,000       $6.17
                                   08/31/2017                     25,000       $6.17
                                   08/31/2017                     25,000       $6.17
                                   09/11/2017                     30,000       $6.07
                                   09/11/2017                       880        $6.07
                                   09/11/2017                     74,120       $6.08
                                   09/12/2017                     20,400       $6.07
                                   09/13/2017                     25,000       $6.06
                                   09/13/2017                     10,000       $6.02
                                   09/18/2017                    150,000       $6.19
                                   09/18/2017                    150,000       $6.20
                                   10/10/2017                     10,000       $5.89
                                   10/10/2017                     10,000       $5.89
                                   10/16/2017                     50,000       $5.91
                                   10/16/2017                     10,000       $5.89
                                   10/16/2017                     50,000       $5.91
                                   10/16/2017                     10,000       $5.89
                                   10/23/2017                       885        $6.01
                                   10/24/2017                      1,330       $5.98
                                   10/24/2017                     98,670       $5.99
                                   11/03/2017                     50,000       $4.97
                                   11/03/2017                     50,000       $4.97
                                   11/07/2017                     50,000       $4.98
                                   11/07/2017                    100,000       $4.95
                                   11/07/2017                     50,000       $4.98
                                   11/07/2017                    150,000       $4.96
                                   11/09/2017                    150,000       $4.95
                                   11/09/2017                    250,000       $4.95
                                   11/10/2017                     50,000       $4.89
                                   11/27/2017                    100,000       $5.02
                                   11/27/2017                     50,000       $5.03
                                   11/27/2017                     50,000       $5.02
                                   11/27/2017                     50,000       $5.02
                                   11/28/2017                     45,000       $5.01
                                   11/28/2017                     45,000       $5.01
                                   11/29/2017                    100,000       $5.03
                                   11/29/2017                    100,000       $5.03
                                   11/30/2017                     55,000       $4.99
                                   12/01/2017                     25,000       $4.94
                                   12/01/2017                     25,000       $4.94
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 9 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   12/01/2017                     25,000       $4.95
                                   12/11/2017                     75,000       $4.58
                                   12/11/2017                     75,000       $4.58
                                   12/14/2017                     30,000       $4.63
                                   12/14/2017                     50,000       $4.63
                                   12/14/2017                     50,000       $4.61
                                   12/14/2017                     30,000       $4.63
                                   12/14/2017                     50,000       $4.63
                                   12/14/2017                     50,000       $4.62
                                   12/19/2017                    150,000       $4.67
                                   12/19/2017                    200,000       $4.67
                                   12/20/2017                     15,000       $4.62
                                   12/27/2017                    100,000       $4.72
                                   12/27/2017                     50,000       $4.73
                                   12/27/2017                    200,000       $4.72
                                   12/28/2017                     15,000       $4.71
                                   12/28/2017                     50,000       $4.70
                                   12/28/2017                     15,000       $4.71
                                   12/28/2017                     50,000       $4.70
                                   12/29/2017                     25,000       $4.66
                                   12/29/2017                     20,000       $4.69
                                   12/29/2017                      3,917       $4.66
                                   01/05/2018                     75,000       $4.85
                                   01/05/2018                    100,000       $4.85
                                   01/05/2018                    150,000       $4.84
                                   01/05/2018                    150,000       $4.85
                                   01/08/2018                     75,000       $4.88
                                   01/08/2018                     50,000       $4.85
                                   01/08/2018                    200,000       $4.89
                                   01/08/2018                      4,050       $4.85
                                   01/10/2018                     20,000       $4.80
                                   01/10/2018                     20,000       $4.80
                                   01/18/2018                     40,000       $4.85
                                   01/18/2018                     85,000       $4.86
                                   01/18/2018                    125,000       $4.84
                                   01/18/2018                    200,000       $4.85
                                   01/18/2018                    125,000       $4.84
                                   01/25/2018                    125,000       $4.88
                                   01/25/2018                     35,000       $4.82
                                   01/25/2018                    150,000       $4.88
                                   01/25/2018                     50,000       $4.82
                                   01/30/2018                     50,000       $4.94
                                   01/30/2018                     75,000       $4.94
                                   02/02/2018                     75,000       $5.44
                                   02/02/2018                      3,456       $5.43
                                   02/02/2018                     96,544       $5.44
                                   02/05/2018                    200,000       $5.45
                                   02/05/2018                    200,000       $5.45
                                   02/05/2018                        40        $5.32
                                   02/05/2018                     64,960       $5.33
                                   02/07/2018                     75,000       $5.54
                                   02/07/2018                     50,000       $5.52
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 10 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   02/07/2018                    100,000       $5.54
                                   02/07/2018                     44,497       $5.51
                                   02/07/2018                      5,310       $5.52
                                   02/08/2018                     50,000       $5.47
                                   02/08/2018                     75,000       $5.47
                                   02/08/2018                     25,000       $5.42
                                   02/08/2018                     25,000       $5.38
                                   02/08/2018                     51,000       $5.47
                                   02/08/2018                    100,000       $5.47
                                   02/08/2018                     50,000       $5.42
                                   02/08/2018                     25,000       $5.38
                                   02/13/2018                    200,000       $5.48
                                   02/13/2018                      4,001       $5.48
                                   02/14/2018                    200,000       $5.45
                                   02/16/2018                    100,000       $5.74
                                   02/16/2018                     70,073       $5.74
                                   02/16/2018                    100,000       $5.74
                                   02/16/2018                     58,361       $5.74
                                   02/22/2018                    175,000       $5.71
                                   02/22/2018                     43,290       $5.70
                                   02/22/2018                    175,000       $5.71
                                   02/23/2018                     50,000       $5.71
                                   02/23/2018                     75,000       $5.71
                                   02/27/2018                    164,286       $5.87
                                   02/27/2018                     75,000       $5.91
                                   02/27/2018                    100,000       $5.87
                                   03/08/2018                    175,000       $5.91
                                   03/08/2018                    200,000       $5.91
                                   03/13/2018                    100,000       $5.89
                                   03/13/2018                    150,000       $5.89
                                   03/13/2018                     13,676       $5.86
                                   03/13/2018                     21,324       $5.86
                                   03/15/2018                     40,000       $5.80
                                   03/19/2018                     50,000       $5.73
                                   03/21/2018                     74,700       $5.70
                                   03/21/2018                       300        $5.69
                                   04/19/2018                       500        $5.82
                                   04/19/2018                     50,000       $5.84
                                   04/19/2018                     50,000       $5.84
                                   04/20/2018                     75,000       $5.94
                                   04/20/2018                     75,000       $6.05
                                   04/20/2018                     75,000       $5.94
                                   05/01/2018                    125,000       $5.91
                                   05/01/2018                    125,000       $5.91
                                   05/02/2018                     25,000       $5.89
                                    5/4/2018B                     50,000       $4.00
                                    5/4/2018B                     50,000       $4.00
                                   05/08/2018                     50,000       $6.16
                                   05/08/2018                    150,000       $6.16
                                   05/14/2018                     25,000       $6.24
                                   05/14/2018                     25,000       $6.24
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 11 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   05/14/2018                    125,000       $6.30
                                   05/14/2018                       100        $6.26
                                   05/15/2018                     26,000       $6.26
                                   05/15/2018                     75,000       $6.26
                                   05/17/2018                     15,000       $6.19
                                   05/17/2018                     25,000       $6.19
                                   05/18/2018                     15,000       $6.19
                                   05/18/2018                     34,500       $6.19
                                   05/22/2018                     15,000       $6.20
                                   05/22/2018                     25,000       $6.20
                                   05/29/2018                     10,000       $5.96
                                   05/29/2018                     15,000       $5.96
                                   06/05/2018                     15,000       $5.89
                                   06/15/2018                    115,000       $6.08
                                   06/19/2018                     15,000       $5.93
                                   07/12/2018                    150,000       $5.82
                                   07/13/2018                    150,000       $5.84
                                   07/17/2018                     25,000       $5.79
                                   07/19/2018                     50,000       $5.95
                                   07/19/2018                     50,000       $5.99
                                   08/20/2018                       803        $5.23
                                   08/28/2018                     40,000       $5.73
                                   08/28/2018                     30,000       $5.72
                                   08/29/2018                     24,700       $5.69
                                   08/29/2018                       300        $5.66
                                   08/29/2018                    150,000       $5.67
                                   09/13/2018                     78,100       $5.47
                                   09/13/2018                      1,000       $5.47
                                   09/13/2018                     95,900       $5.47
                                   09/14/2018                     75,000       $5.47
                                   09/19/2018                     50,000       $5.40
                                   09/19/2018                    100,000       $5.40
                                   09/19/2018                    160,000       $5.44
                                   09/21/2018                    200,000       $5.55
                                   09/21/2018                     45,000       $5.54
                                   09/25/2018                     25,000       $5.53
                                   09/26/2018                    100,000       $5.54
                                   09/26/2018                    100,000       $5.54
                                   09/28/2018                    100,000       $5.57
                                   09/28/2018                     95,000       $5.57
                                   09/28/2018                      5,000       $5.56
                                   10/02/2018                     10,000       $5.51
                                   10/02/2018                     50,000       $5.52
                                   10/03/2018                      5,000       $5.46
                                   10/03/2018                     50,000       $5.49
                                   10/03/2018                     10,000       $5.46
                                   10/12/2018                     40,000       $5.26
                                   10/18/2018                       103        $5.53
                                   10/22/2018                     50,000       $5.62
                                   10/22/2018                     50,000       $5.61
                                   10/22/2018                     50,000       $5.62
                                   10/22/2018                     50,000       $5.59
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 12 of 22


                                      Date                     Amount of
                                    Acquired                 Shares Acquired   Price

                                   10/29/2018                     50,000       $5.59
                                   10/31/2018                     72,000       $5.63
                                   10/31/2018                      5,000       $5.61
                                   10/31/2018                     10,000       $5.63
                                   10/31/2018                     75,000       $5.61
                                   11/02/2018                    150,000       $5.80
                                   11/05/2018                     25,000       $5.82
                                   11/05/2018                     30,000       $5.82
                                   11/06/2018                      7,500       $5.83
                                   11/06/2018                     15,000       $5.83
                                   11/08/2018                     25,000       $5.93
                                   11/09/2018                     50,000       $5.89
                                   12/04/2018                     90,000       $5.50
                                   12/07/2018                     50,000       $5.57
                                   12/17/2018                     50,000       $5.92
                                   12/31/2018                     25,000       $5.79
                                   01/02/2019                     50,000       $5.73
                                   01/02/2019                     50,000       $5.69
                                   01/03/2019                     25,000       $5.59
                                   01/08/2019                     45,000       $6.12
                                   01/09/2019                     40,000       $6.16
                                   01/09/2019                     20,000       $6.16
                                   01/10/2019                     30,000       $6.14
                                   01/10/2019                     50,000       $6.13
                                   01/10/2019                     50,000       $6.13
                                   01/10/2019                     28,000       $6.13
                                   01/11/2019                     86,500       $6.07
                                   01/11/2019                     13,500       $6.07
                                   01/18/2019                       263        $6.05
                                   01/23/2019                      7,500       $6.05
                                   01/24/2019                     40,000       $6.13
                                   01/25/2019                     52,600       $6.61
                                   01/28/2019                     51,500       $6.47
                                   01/28/2019                     18,500       $6.46
                                   01/29/2019                     10,000       $6.55
                                   01/29/2019                     30,000       $6.57
                                   02/11/2019                     35,000       $6.14
                                   02/11/2019                     10,000       $6.14
                                   02/12/2019                     98,179       $6.20
                                   02/14/2019                     10,000       $6.30
                                   02/14/2019                     40,000       $6.29
                                   02/15/2019                     10,000       $6.26
                                   02/27/2019                     33,900       $6.12
                                   02/27/2019                       100        $6.12
                                   02/27/2019                     16,000       $6.12
                                   03/18/2019                     25,000       $6.34
                                   03/18/2019                     20,000       $6.33
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 13 of 22


                                       Date                   Amount of
                                       Sold                  Shares Sold   Price

                                   05/14/2015                   2,000      $6.90
                                   05/20/2015                   2,000      $7.13
                                   05/27/2015                  10,000      $7.35
                                   06/18/2015                   3,400      $7.30
                                   07/10/2015                   5,000      $6.81
                                   07/10/2015                   2,500      $6.70
                                   07/16/2015                    500       $6.77
                                   07/16/2015                   8,400      $6.76
                                   07/16/2015                   1,100      $6.76
                                   07/17/2015                   6,243      $6.80
                                   07/17/2015                     49       $6.79
                                   07/17/2015                   2,500      $6.87
                                   07/20/2015                    153       $6.84
                                   07/30/2015                   5,286      $7.04
                                   07/30/2015                   4,714      $7.03
                                   07/30/2015                  10,000      $7.03
                                   08/20/2015                   2,800      $6.36
                                   08/20/2015                   7,200      $6.35
                                   08/26/2015                   3,600      $6.15
                                   08/26/2015                  21,400      $6.15
                                   09/23/2015                  20,000      $6.65
                                   09/30/2015                   3,990      $6.81
                                   09/30/2015                   5,100      $6.81
                                   09/30/2015                    910       $6.80
                                   10/02/2015                  10,000      $6.89
                                   10/02/2015                  10,000      $6.90
                                   10/06/2015                  10,000      $6.97
                                   10/06/2015                  10,000      $7.00
                                   10/06/2015                  10,000      $6.99
                                   10/06/2015                  10,000      $7.00
                                   10/07/2015                   1,500      $7.04
                                   10/09/2015                  20,000      $7.04
                                   10/15/2015                    600       $7.01
                                   10/15/2015                  19,400      $7.00
                                   10/29/2015                  20,000      $7.31
                                   11/03/2015                   7,300      $7.59
                                   11/03/2015                  20,000      $7.59
                                   11/11/2015                   2,700      $7.39
                                   11/18/2015                   4,050      $7.33
                                   11/20/2015                  10,000      $7.38
                                   11/20/2015                  10,000      $7.39
                                   11/20/2015                  10,000      $7.39
                                   02/22/2016                  10,000      $6.16
                                   02/22/2016                  15,000      $6.19
                                   02/22/2016                   5,000      $6.16
                                   02/22/2016                  15,000      $6.19
                                   02/22/2016                  20,000      $6.18
                                   02/24/2016                    600       $6.12
                                   02/25/2016                  40,000      $6.14
                                   02/25/2016                  35,000      $6.14
                                   03/04/2016                  60,000      $6.15
                                   03/04/2016                  60,000      $6.15
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 14 of 22


                                   03/14/2016                 50,000     $6.06
                                   03/14/2016                 50,000     $6.06
                                   03/16/2016                 50,000     $6.09
                                   03/16/2016                 50,000     $6.05
                                   03/16/2016                 50,000     $6.09
                                   03/22/2016                 50,000     $6.07
                                   03/22/2016                 50,000     $6.07
                                   03/29/2016                 44,274     $5.90
                                   03/30/2016                   100      $6.05
                                   03/30/2016                 10,000     $6.03
                                   04/06/2016                    40      $5.85
                                   04/08/2016                 75,000     $6.00
                                   04/08/2016                 25,000     $6.00
                                   04/08/2016                 50,000     $6.00
                                   04/13/2016                 75,000     $6.00
                                   04/13/2016                 75,000     $6.00
                                   05/10/2016                 46,900     $5.53
                                   05/27/2016                  1,300     $5.60
                                   05/27/2016                 19,700     $5.59
                                   06/23/2016                 46,047     $5.70
                                   06/23/2016                 70,000     $5.71
                                   06/23/2016                 75,000     $5.70
                                   06/23/2016                 70,000     $5.71
                                   06/28/2016                 50,000     $5.36
                                   06/28/2016                 75,000     $5.36
                                   06/29/2016                  1,600     $5.55
                                   06/29/2016                100,000     $5.52
                                   06/29/2016                  7,700     $5.55
                                   06/29/2016                 75,000     $5.54
                                   07/27/2016                  1,400     $5.88
                                   08/09/2016                 50,000     $5.64
                                   08/09/2016                 46,519     $5.65
                                   08/16/2016                  2,680     $5.79
                                   08/16/2016                 47,320     $5.78
                                   08/18/2016                 15,000     $5.75
                                   08/23/2016                 75,000     $5.73
                                   09/02/2016                   600      $5.76
                                   09/02/2016                 74,400     $5.75
                                   09/02/2016                  3,000     $5.76
                                   09/02/2016                   875      $5.75
                                   09/02/2016                 71,125     $5.75
                                   09/07/2016                 50,000     $5.82
                                   09/07/2016                 50,000     $5.80
                                   09/22/2016                 17,022     $5.75
                                   09/27/2016                 25,000     $5.72
                                   09/27/2016                   216      $5.73
                                   09/28/2016                  1,800     $5.75
                                   09/28/2016                 73,200     $5.74
                                   09/28/2016                100,000     $5.74
                                   09/30/2016                 50,000     $5.79
                                   09/30/2016                   827      $5.81
                                   09/30/2016                100,000     $5.78
                                   09/30/2016                  1,500     $5.81
                                   10/04/2016                  1,000     $5.81
                                   10/12/2016                  3,243     $5.16
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 15 of 22


                                   10/12/2016                  3,000     $5.15
                                   10/12/2016                 43,757     $5.15
                                   10/27/2016                200,000     $4.79
                                   10/27/2016                 50,000     $4.78
                                   11/03/2016                 14,000     $4.40
                                   11/03/2016                236,000     $4.39
                                   11/03/2016                 22,031     $4.40
                                   11/03/2016                302,969     $4.39
                                   11/08/2016                  1,763     $4.44
                                   11/08/2016                100,000     $4.44
                                   11/09/2016                200,000     $4.43
                                   11/09/2016                 66,162     $4.44
                                   11/09/2016                283,838     $4.44
                                   11/09/2016                 75,000     $4.41
                                   11/09/2016                150,000     $4.44
                                   11/09/2016                100,000     $4.44
                                   11/10/2016                  1,725     $4.52
                                   11/16/2016                300,000     $4.10
                                   11/16/2016                438,000     $4.10
                                   11/18/2016                   900      $4.21
                                   11/18/2016                 46,550     $4.21
                                   11/18/2016                 34,000     $4.20
                                   11/18/2016                 64,000     $4.21
                                   11/25/2016                340,880     $4.33
                                   11/25/2016                375,930     $4.33
                                   11/29/2016                100,000     $4.29
                                   11/29/2016                107,225     $4.29
                                   11/30/2016                 50,000     $4.32
                                   12/02/2016                306,330     $4.25
                                   12/02/2016                250,000     $4.25
                                   12/05/2016                300,000     $4.34
                                   12/05/2016                 24,750     $4.32
                                   12/05/2016                275,250     $4.33
                                   12/06/2016                185,000     $4.54
                                   12/08/2016                300,000     $4.60
                                   12/08/2016                170,000     $4.59
                                   12/08/2016                370,000     $4.59
                                   12/09/2016                  6,400     $4.65
                                   12/09/2016                  6,400     $4.65
                                   12/12/2016                293,000     $4.64
                                   12/12/2016                293,000     $4.64
                                   12/16/2016                 50,000     $4.88
                                   12/16/2016                 50,000     $4.88
                                   12/16/2016                  6,743     $4.92
                                   12/19/2016                 24,891     $4.93
                                   12/21/2016                 10,000     $4.94
                                   12/21/2016                 75,000     $4.97
                                   12/21/2016                 10,000     $4.94
                                   12/21/2016                 75,000     $4.97
                                   12/22/2016                 25,000     $4.72
                                   12/22/2016                 25,000     $4.72
                                   12/23/2016                   700      $4.88
                                   12/23/2016                 75,300     $4.88
                                   12/23/2016                 75,000     $4.88
                                   12/27/2016                 12,875     $4.93
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 16 of 22


                                   12/27/2016                 19,287     $4.93
                                   12/29/2016                  9,920     $4.87
                                   12/29/2016                 90,000     $4.85
                                   12/29/2016                 10,000     $4.87
                                   12/29/2016                 90,000     $4.85
                                   12/30/2016                 25,000     $4.87
                                   12/30/2016                  1,000     $4.83
                                   12/30/2016                 25,000     $4.87
                                   12/30/2016                   377      $4.84
                                   12/30/2016                350,000     $4.83
                                   01/03/2017                100,000     $4.78
                                   01/04/2017                 20,868     $4.81
                                   01/04/2017                200,000     $4.84
                                   01/04/2017                 48,000     $4.81
                                   01/04/2017                250,000     $4.84
                                   01/06/2017                200,000     $4.94
                                   01/06/2017                   110      $4.97
                                   01/06/2017                192,000     $4.94
                                   01/12/2017                  7,500     $4.71
                                   01/12/2017                  7,500     $4.71
                                   01/17/2017                 50,000     $4.71
                                   01/17/2017                169,800     $4.73
                                   01/19/2017                 49,000     $4.72
                                   01/19/2017                 60,000     $4.72
                                   01/23/2017                 10,000     $4.69
                                   01/26/2017                 10,000     $4.73
                                   01/26/2017                 25,000     $4.76
                                   02/02/2017                   200      $4.82
                                   02/07/2017                 50,000     $4.88
                                   02/07/2017                100,000     $4.88
                                   02/13/2017                100,000     $4.94
                                   02/13/2017                   940      $4.97
                                   02/13/2017                 49,060     $4.96
                                   02/13/2017                100,000     $4.94
                                   02/13/2017                   500      $4.97
                                   02/13/2017                 49,500     $4.96
                                   02/23/2017                100,000     $5.15
                                   03/01/2017                100,000     $5.21
                                   03/01/2017                100,000     $5.25
                                   03/01/2017                100,000     $5.21
                                   03/01/2017                100,000     $5.25
                                   03/09/2017                  1,900     $5.29
                                   03/09/2017                 10,000     $5.25
                                   03/09/2017                 50,000     $5.29
                                   03/10/2017                100,000     $5.34
                                   03/10/2017                100,000     $5.34
                                   03/21/2017                100,000     $5.52
                                   03/21/2017                 98,700     $5.53
                                   03/22/2017                  5,244     $5.36
                                   03/27/2017                100,000     $5.44
                                   03/27/2017                100,000     $5.44
                                   03/31/2017                 50,000     $5.42
                                   04/18/2017                 25,000     $5.24
                                   04/18/2017                 25,000     $5.23
                                   04/24/2017                 10,000     $5.44
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 17 of 22


                                   04/24/2017                 10,000     $5.44
                                   05/09/2017                  3,500     $6.19
                                   05/09/2017                 25,000     $6.18
                                   05/09/2017                  5,649     $6.19
                                   05/15/2017                 25,000     $6.25
                                   05/15/2017                100,000     $6.25
                                   05/16/2017                 10,000     $6.30
                                   05/16/2017                 15,000     $6.30
                                   06/01/2017                 50,000     $6.49
                                   06/01/2017                   870      $6.52
                                   06/01/2017                 75,000     $6.46
                                   06/01/2017                125,000     $6.49
                                   06/01/2017                 46,981     $6.52
                                   06/05/2017                 82,602     $6.54
                                   06/05/2017                167,398     $6.53
                                   06/07/2017                150,000     $6.58
                                   06/07/2017                400,000     $6.58
                                   08/01/2017                 50,000     $6.52
                                   08/01/2017                 24,300     $6.52
                                   08/01/2017                 29,774     $6.54
                                   08/02/2017                 25,000     $6.58
                                   08/02/2017                 50,000     $6.58
                                   08/09/2017                 20,000     $6.34
                                   08/16/2017                    31      $6.36
                                   08/18/2017                100,000     $6.16
                                   08/18/2017                100,000     $6.15
                                   08/22/2017                100,000     $6.23
                                   08/22/2017                 50,000     $6.23
                                   08/22/2017                100,000     $6.23
                                   08/22/2017                 50,000     $6.23
                                   08/29/2017                 20,000     $6.19
                                   09/11/2017                 15,000     $6.10
                                   09/11/2017                 50,000     $6.10
                                   09/12/2017                 75,000     $6.13
                                   09/15/2017                 50,000     $6.21
                                   09/15/2017                100,000     $6.21
                                   09/15/2017                 50,000     $6.20
                                   09/15/2017                100,000     $6.21
                                   10/13/2017                 50,000     $5.93
                                   10/13/2017                 50,000     $5.93
                                   10/20/2017                  5,000     $5.98
                                   10/20/2017                100,000     $6.05
                                   10/20/2017                100,000     $6.05
                                   10/20/2017                  5,000     $5.98
                                   10/20/2017                100,000     $6.05
                                   10/20/2017                100,000     $6.05
                                   10/30/2017                 20,000     $4.84
                                   10/30/2017                 50,100     $4.84
                                   10/30/2017                149,900     $4.83
                                   10/30/2017                100,000     $4.83
                                   10/30/2017                 50,000     $4.83
                                   10/30/2017                100,000     $4.82
                                   10/30/2017                181,367     $4.82
                                   10/30/2017                  3,372     $4.82
                                   10/30/2017                    66      $4.82
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 18 of 22


                                   11/01/2017                 50,000     $4.93
                                   11/01/2017                 20,000     $4.93
                                   11/02/2017                300,000     $5.02
                                   11/02/2017                300,000     $5.02
                                   11/06/2017                 50,000     $5.05
                                   11/06/2017                100,000     $5.12
                                   11/06/2017                 50,000     $5.05
                                   11/06/2017                100,000     $5.12
                                   11/07/2017                165,000     $5.03
                                   11/07/2017                302,000     $5.03
                                   11/20/2017                200,000     $5.00
                                   11/20/2017                250,000     $5.00
                                   12/11/2017                 25,000     $4.62
                                   12/11/2017                100,000     $4.62
                                   12/11/2017                 25,000     $4.62
                                   12/11/2017                100,000     $4.62
                                   12/13/2017                 75,000     $4.68
                                   12/13/2017                 75,000     $4.71
                                   12/13/2017                 75,000     $4.62
                                   12/13/2017                 50,000     $4.64
                                   12/13/2017                 75,000     $4.71
                                   12/15/2017                 25,000     $4.63
                                   12/15/2017                 30,000     $4.63
                                   12/18/2017                175,000     $4.70
                                   12/18/2017                   230      $4.71
                                   12/18/2017                249,770     $4.70
                                   12/21/2017                100,000     $4.73
                                   12/21/2017                 65,000     $4.73
                                   12/21/2017                100,000     $4.73
                                   12/21/2017                100,000     $4.73
                                   01/02/2018                100,000     $4.74
                                   01/02/2018                 33,494     $4.77
                                   01/02/2018                100,000     $4.74
                                   01/02/2018                   981      $4.79
                                   01/03/2018                107,410     $4.79
                                   01/03/2018                188,608     $4.79
                                   01/05/2018                   100      $4.92
                                   01/05/2018                174,900     $4.91
                                   01/05/2018                   500      $4.92
                                   01/05/2018                299,500     $4.91
                                   01/09/2018                   100      $4.91
                                   01/16/2018                 25,000     $5.01
                                   01/16/2018                100,000     $5.01
                                   01/16/2018                  1,312     $4.97
                                   01/17/2018                120,000     $4.97
                                   01/17/2018                122,638     $4.97
                                   01/19/2018                   100      $4.91
                                   01/19/2018                106,542     $4.91
                                   01/22/2018                249,900     $4.87
                                   01/22/2018                 84,614     $4.88
                                   01/22/2018                133,843     $4.87
                                   02/01/2018                100,000     $5.23
                                   02/01/2018                110,000     $5.25
                                   02/01/2018                150,000     $5.22
                                   02/01/2018                125,000     $5.25
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 19 of 22


                                   02/05/2018                 75,000     $5.53
                                   02/05/2018                 50,000     $5.50
                                   02/05/2018                 50,000     $5.52
                                   02/06/2018                200,000     $5.48
                                   02/06/2018                 65,000     $5.39
                                   02/06/2018                200,000     $5.48
                                   02/07/2018                 75,000     $5.59
                                   02/07/2018                100,000     $5.59
                                   02/09/2018                  8,756     $5.47
                                   02/12/2018                216,244     $5.51
                                   02/12/2018                275,808     $5.51
                                   02/14/2018                200,000     $5.55
                                   02/14/2018                204,000     $5.62
                                   02/21/2018                170,073     $5.80
                                   02/21/2018                158,352     $5.80
                                   02/23/2018                225,000     $5.76
                                   02/23/2018                293,300     $5.76
                                   03/07/2018                164,286     $5.90
                                   03/07/2018                175,000     $5.90
                                   03/12/2018                 31,033     $5.94
                                   03/12/2018                 73,969     $5.94
                                   03/12/2018                   150      $5.94
                                   03/13/2018                   110      $5.94
                                   04/10/2018                 25,000     $5.52
                                   04/10/2018                 25,000     $5.52
                                   04/16/2018                 20,000     $5.63
                                   04/16/2018                 50,000     $5.63
                                   04/17/2018                 50,000     $5.85
                                   04/17/2018                 33,100     $5.86
                                   04/17/2018                 17,900     $5.85
                                   04/17/2018                  8,600     $5.85
                                   04/17/2018                 40,400     $5.85
                                   04/26/2018                 75,000     $5.56
                                   04/30/2018                100,000     $6.01
                                   04/30/2018                200,000     $6.01
                                   05/04/2018                125,000     $6.00
                                   05/04/2018                150,000     $6.00
                                   05/08/2018                 50,000     $6.22
                                   05/08/2018                150,000     $6.22
                                   05/09/2018                 25,000     $6.35
                                   05/09/2018                 75,000     $6.35
                                   05/18/2018                 15,000     $6.26
                                   05/18/2018                 25,000     $6.26
                                   05/21/2018                 15,000     $6.24
                                   05/21/2018                 25,000     $6.24
                                   06/04/2018                 25,000     $5.95
                                   06/04/2018                 25,000     $5.95
                                   06/11/2018                   300      $5.92
                                   06/12/2018                   300      $5.94
                                   06/13/2018                 14,400     $6.02
                                   06/14/2018                100,000     $6.12
                                   07/12/2018                150,000     $5.85
                                   07/16/2018                 53,000     $5.86
                                   07/16/2018                100,000     $5.88
                                   07/24/2018                 50,000     $5.95
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 20 of 22


                                   08/07/2018                 50,000     $5.40
                                   08/07/2018                   800      $5.41
                                   08/07/2018                 48,900     $5.40
                                   08/07/2018                   300      $5.41
                                   08/20/2018                 50,000     $5.28
                                   08/27/2018                100,000     $5.68
                                   09/10/2018                 22,503     $5.40
                                   09/10/2018                  2,497     $5.39
                                   09/10/2018                   300      $5.44
                                   09/11/2018                 25,000     $5.34
                                   09/11/2018                 15,000     $5.35
                                   09/11/2018                  2,000     $5.35
                                   09/11/2018                  1,472     $5.35
                                   09/11/2018                 11,528     $5.35
                                   09/12/2018                 50,000     $5.28
                                   09/12/2018                 22,726     $5.29
                                   09/12/2018                  2,274     $5.28
                                   09/13/2018                 75,000     $5.53
                                   09/13/2018                100,000     $5.55
                                   09/17/2018                  5,000     $5.49
                                   09/18/2018                 50,000     $5.58
                                   09/18/2018                 25,000     $5.62
                                   09/18/2018                 40,000     $5.64
                                   09/18/2018                100,000     $5.57
                                   09/18/2018                 50,000     $5.60
                                   09/18/2018                 25,000     $5.62
                                   09/18/2018                 75,000     $5.64
                                   09/20/2018                 25,000     $5.52
                                   09/20/2018                  2,470     $5.52
                                   09/20/2018                 13,400     $5.52
                                   09/20/2018                234,130     $5.52
                                   09/25/2018                 50,000     $5.60
                                   09/25/2018                 50,000     $5.58
                                   09/25/2018                 50,000     $5.60
                                   09/25/2018                   300      $5.61
                                   09/26/2018                100,000     $5.58
                                   09/26/2018                100,000     $5.58
                                   10/01/2018                  9,573     $5.65
                                   10/01/2018                100,000     $5.65
                                   10/09/2018                  9,600     $5.27
                                   10/09/2018                 40,400     $5.27
                                   10/19/2018                 25,000     $5.63
                                   10/19/2018                 94,595     $5.63
                                   10/19/2018                  5,405     $5.64
                                   10/29/2018                  3,994     $5.64
                                   10/29/2018                 50,000     $5.64
                                   10/30/2018                 77,000     $5.64
                                   10/30/2018                 50,000     $5.63
                                   11/01/2018                 50,000     $5.75
                                   11/01/2018                 50,000     $5.75
                                   11/02/2018                 13,488     $5.82
                                   11/02/2018                136,512     $5.81
                                   11/06/2018                    2       $5.84
                                   12/04/2018                 89,410     $5.50
                                   12/06/2018                  6,480     $5.64
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                       Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 21 of 22


                                     12/06/2018                          354                 $5.64
                                     12/10/2018                        50,000                $5.62
                                     12/17/2018                        50,000                $5.93
                                     12/28/2018                        50,000                $5.69
                                     01/02/2019                       100,000                $5.73
                                     01/31/2019                        25,000                $6.38
                                     02/08/2019                        60,000                $5.96
                                     02/12/2019                       100,000                $6.25
                                     02/12/2019                       100,000                $6.24
                                     03/01/2019                        10,000                $6.15
                                     03/01/2019                         2,500                $6.13
                                     03/05/2019                        10,000                $6.18
                                     03/15/2019                        45,000                $6.40

        *Opening position of 590,762 shares.

        A
            Shares received in Alcatel-Lucent acquisition. Shares valued at closing price.
        B
            Exercised Option.



                                       Options

                            NOK US 01/17/20 C4 Equity

                                        Date                       Amount of
                                      Acquired                  Options Acquired             Price

                                     11/06/2017                        1,000                 $1.80
                                     11/07/2017                        1,000                 $1.55
                                     11/07/2017                         500                  $1.55

                                        Date                        Amount of
                                        Sold                       Options Sold              Price

                                      5/4/2018B                         500
                                      5/4/2018B                         500

        B
            Exercised Option.

                            NOK US 01/17/20 C5 Equity

                                        Date                       Amount of
                                      Acquired                  Options Acquired             Price

                                     11/02/2017                         100                  $1.00
                                     11/02/2017                         400                  $1.02
                                     11/02/2017                          3                   $1.00
                                     11/03/2017                         497                  $1.00
                                     11/06/2017                         500                  $1.00
                                     11/07/2017                        1,000                 $1.04
                                     11/10/2017                         500                  $0.90
                                     11/10/2017                         500                  $0.91
DocuSign Envelope ID: 84FFA06B-8775-401E-A247-65D748E5BAA4
                     Case 1:19-cv-03982-ALC Document 22-2 Filed 06/18/19 Page 22 of 22


                                   11/22/2017                    500        $0.96
                                   12/13/2017                    750        $0.73
                                   12/27/2017                    500        $0.79
                                   12/29/2017                    100        $0.75
                                   01/18/2018                    140        $0.81
                                   08/15/2018                    100        $0.86
                                   08/31/2018                    250        $1.14
                                   08/31/2018                    250        $1.13
                                   09/12/2018                    500        $0.94
                                   09/12/2018                     36        $0.92
                                   09/14/2018                      3        $1.05
                                   10/15/2018                    350        $0.91

                                       Date                   Amount of
                                       Sold                  Options Sold   Price

                                   12/31/2018                    250        $1.14
                                   01/08/2019                    200        $1.39
                                   01/09/2019                    200        $1.44
                                   01/09/2019                    200        $1.44
                                   01/09/2019                    200        $1.47
                                   01/09/2019                    200        $1.44
                                   01/09/2019                    200        $1.44
                                   01/09/2019                    150        $1.47
                                   01/10/2019                    500        $1.42
                                   01/10/2019                    500        $1.42
                                   01/10/2019                    100        $1.41
                                   01/10/2019                    200        $1.42
                                   01/10/2019                    600        $1.41
                                   01/11/2019                    190        $1.37
                                   01/15/2019                    200        $1.36
                                   01/17/2019                    190        $1.29
                                   01/18/2019                    100        $1.37
                                   01/23/2019                    200        $1.34
                                   01/24/2019                    200        $1.40
                                   01/24/2019                    200        $1.44
                                   01/24/2019                    100        $1.41
                                   01/25/2019                    200        $1.69
                                   01/25/2019                    500        $1.70
                                   01/25/2019                   1,399       $1.74
